             Case 3:18-cv-01586-JSC Document 705 Filed 03/01/21 Page 1 of 8




     John J. Duffy (SB No. 6224834)
 1
     Kevin M. Ringel (SB No. 6308106)
 2   Margaret C. Redshaw (SB No. 6327480)
     SWANSON, MARTIN & BELL, LLP
 3   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
 4
     Tel: (312) 321-9100; Fax: (312) 321-0990
 5   jduffy@smbtrials.com
     kringel@smbtrials.com
 6   mredshaw@smbtrials.com
 7
      Marc G. Cowden (SB No. 169391)
 8    Adam Stoddard (SB No. 272691)
      SHEUERMAN, MARTINI, TABARI,
 9    ZENERE & GARVIN
10    1033 Willow Street
      San Jose, California 95125
11    Tel: (408) 288-9700; Fax: (408) 295-9900
      mcowden@smtlaw.com
12    astoddard@smtlaw.com
13
      Counsel for Defendant Chart Inc.
14
15
16                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17
                                     SAN FRANCISCO DIVISION
18
19
     IN RE PACIFIC FERTILITY CENTER              Case No. 3:18-cv-01586-JSC
20   LITIGATION
21                                               DEFENDANT’S AMENDED
                                                 ADMINISTRATIVE MOTION TO FILE
22   This Document Relates to:                   UNDER SEAL
23   Case No. 3:18-cv-01586
     (A.B., C.D., E.F., G.H., and I.J.)           N.D. Cal. Local Rules 7-11 and 79-5
24
25                                                Judge: Hon. Jacqueline Scott Corley

26                                                No Hearing Set Pursuant to L.R. 7-11(c)
27
28
              Case 3:18-cv-01586-JSC Document 705 Filed 03/01/21 Page 2 of 8




 1   TO THE COURT, THE PARTIES, AND ALL COUNSEL FOR RECORD:
 2          PLEASE TAKE NOTICE that Chart Inc. will and does hereby move the Court, pursuant
 3   to Civil Local Rule 79-5 and this Court’s Order entered February 18, 2021 (ECF No. 691), for an
 4   administrative order to file the following documents or portions thereof under seal:
 5                 Certain exhibits to the Declaration of Amy M. Zeman in Support of Plaintiffs’
 6                  Motion to Exclude Experts, including:
 7                     Exhibit 1 – Expert Report of Eldon Leaphart dated November 6, 2020;
 8                     Exhibit 2 – Excerpts from the Deposition of Eldon Leaphart on November 18,
 9                      2020;
10                     Exhibit 7 – Supplemental Expert Report of Franklin Miller dated November 20,
11                      2020;
12                     Exhibit 8 – Excerpts from the Deposition of Franklin Miller dated December 1,
13                      2020; and
14                     Exhibit 9 – Second Rebuttal Report of Franklin Miller dated December 11,
15                      2020.
16                 Certain exhibits to the Declaration of Kevin M. Ringel in Support of Chart’s Motion
17                  for Summary Judgment, including:
18                     Exhibit A – Supplemental Expert Report Franklin Miller dated November 20,
19                      2020; and
20                     Exhibit D – Expert Report of Anand Kasbekar dated November 6, 2020.
21                 Certain exhibits to the Declaration of Kevin M. Ringel in Support of Chart’s Motion
22                  to Exclude Plaintiffs’ Experts Kasbekar and Wininger, including:
23                     Exhibit A – Expert Report of Anand Kasbekar dated November 6, 2020;
24                     Exhibit B – Expert Rebuttal Report of Anand Kasbekar dated December 4,
25                      2020;
26                     Exhibit C - Deposition of Anand Kasbekar dated December 13, 2019;
27                     Exhibit D - Deposition of Anand Kasbekar dated November 25, 2020;
28                     Exhibit E - Deposition of Anand Kasbekar dated December 15, 2020;


                                                      1              CHART’S AMENDED ADMIN. MOT.
                                                                               TO FILE UNDER SEAL
                                                                                  3:18-CV-01586-JSC
      Case 3:18-cv-01586-JSC Document 705 Filed 03/01/21 Page 3 of 8




 1             Exhibit H – Expert Report of Franklin Miller dated November 20, 2020;
 2             Exhibit I – Expert Rebuttal Report of Franklin Miller dated December 11, 2020;
 3             Exhibit J - Deposition of Franklin Miller dated December 14, 2020; and
 4             Exhibit K – Expert Rebuttal Report of Ron Parrington dated December 8, 2020.
 5    Declaration of Kevin M. Ringel in Opposition to Plaintiffs’ Motion to Exclude Chart’s
 6      Experts, including:
 7             Exhibit H – Deposition of Eldon Leaphart dated November 18, 2020; and
 8             Exhibit K – Deposition of Franklin Miller dated December 1, 2020.
 9    Declaration of Amy M. Zeman in Opposition to Chart’s Motion to Exclude Plaintiffs’
10      Experts and Motion for Summary Judgment, including:
11             Exhibit 1 – Expert Report of Anand Kasbekar dated November 6, 2020;
12             Exhibit 2 – Expert Report of Eldon Leaphart dated November 6, 2020;
13             Exhibit 5 – Expert Report of Franklin Miller dated November 20, 2020;
14             Exhibit 6 – Expert Report of Ron Parrington dated November 6, 2020;
15             Exhibit 7 – Excerpts from the Deposition of Anand Kasbekar dated November
16              25, 2020;
17             Exhibit 9 – Excerpts from the Deposition of Ron Parrington dated November
18              16, 2020;
19             Exhibit 10 – Assembly Drawing of Chart MVE Tank, produced by Chart in this
20              action bearing the Bates stamp CHART070444;
21             Exhibit 12 – Expert Rebuttal Report of Ronald Parrington dated December 4,
22              2020;
23             Exhibit 13 – Expert Rebuttal Report of Anand Kasbekar dated December 4,
24              2020;
25             Exhibit 35 - Excerpts from the Deposition of Chart and Jeff Brook dated
26              January 23, 2020;
27             Exhibit 41 - Excerpts from the Deposition of Justin Junnier dated January 14,
28              2020;


                                             2              CHART’S AMENDED ADMIN. MOT.
                                                                      TO FILE UNDER SEAL
                                                                         3:18-CV-01586-JSC
     Case 3:18-cv-01586-JSC Document 705 Filed 03/01/21 Page 4 of 8




 1          Exhibit 42 - an email exchange between Chart field service engineers
 2           produced by Chart in this action bearing the Bates stamp CHART034331-33;
 3          Exhibit 43 - an email exchange produced by Chart in this action bearing the
 4           Bates stamp CHART051322-30;
 5          Exhibit 44 - an email exchange produced by Chart in this action bearing the
 6           Bates stamp CHART062204-13;
 7          Exhibit 45 - an email exchange produced by Chart in this action bearing the
 8           Bates stamp CHART070695-701;
 9          Exhibit 46 - email exchange produced by Chart in this action bearing the
10           Bates stamp CHART008310-20.
11          Exhibit 51 - an email exchange produced by Chart in this action bearing the
12           Bates stamp CHART004576-79;
13          Exhibit 54 - an email exchange produced by Extron in this action bearing the
14           Bates stamp EXTRON-000225-30;
15          Exhibit 56 - an email exchange produced by Chart in this action bearing the
16           Bates stamp CHART008978-79;
17          Exhibit 57 - an email exchange produced by Chart in this action bearing the
18           Bates stamp CHART004150-51;
19          Exhibit 58 - an email exchange produced by Chart in this action bearing the
20           Bates stamp CHART017944-47;
21          Exhibit 59 - an email exchange produced by Chart in this action bearing the
22           Bates stamp CHART038721-25;
23          Exhibit 60 - an email exchange produced by Chart in this action bearing the
24           Bates stamp CHART002854-55;
25          Exhibit 61 - Excerpts from the Deposition of Brendon Wade dated February
26           20, 2020;
27          Exhibit 62 - an email exchange produced by Chart in this action bearing the
28           Bates stamp CHART028403-5;


                                          3              CHART’S AMENDED ADMIN. MOT.
                                                                   TO FILE UNDER SEAL
                                                                      3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 705 Filed 03/01/21 Page 5 of 8




 1                     Exhibit 63 - an email exchange produced by Chart in this action bearing the
 2                      Bates stamp CHART020048-53;
 3                     Exhibit 64 - an email exchange produced by Chart in this action bearing the
 4                      Bates stamp CHART007923-25;
 5                     Exhibit 75 - an email exchange produced by Chart in this action bearing the
 6                      Bates stamp CHART015541-43; and
 7                     Exhibit 76 - an email exchange produced by Chart in this action bearing the
 8                      Bates stamp CHART058287-93.
 9          Chart files this motion to comply with the Second Amended Stipulated Protective Order
10   (ECF No. 596) and Civil Local Rule 79-5. Pursuant to Civil Local Rules 79-5 and 7-11(c), no
11   hearing date has been set.
12          There is a presumption of public access to judicial records and documents. Nixon v. Warner
13   Commc ’ns, Inc., 435 US. 589, 597 (1978). A party must demonstrate “compelling reasons” to seal
14   judicial records attached to a dispositive motion. Kamakana v. City & Cnty. Of Honolulu, 447 F.3d
15   1172, 1179 (9th Cir. 2006). Examples of compelling reasons include “the use of court records for
16   improper purposes,” such as “to gratify private spite, promote public scandal, circulate libelous
17   statements, or release trade secrets.” Id. “[S]ources of business information that might harm a
18   litigant’s competitive strategy” may also give rise to a compelling reason to seal, Nixon v. Warner
19   Comm’cns, Inc., 435 US. 589, 597 (1978), as may pricing, proﬁt, and customer usage information
20   kept conﬁdential by a company that could be used to the company’s competitive disadvantage, see
21   Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214 (Fed. Cir. 2013).
22
            Chart submits confidentiality designations narrowly tailored to cover only Chart’s business
23
     operations, processes, and functions. The designations are set forth in the Declaration of Kevin M.
24
     Ringel in Support of Chart’s Amended Motion to Seal. Each of these documents were designated
25
     by Chart as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” under the Second
26
     Amended Stipulated Protective Order (ECF No. 596). Chart’s request for sealing generally covers
27
     two categories of documents: expert reports and testimony; and emails between Chart personnel
28


                                                      4              CHART’S AMENDED ADMIN. MOT.
                                                                               TO FILE UNDER SEAL
                                                                                  3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 705 Filed 03/01/21 Page 6 of 8




 1   and/or Chart customers. The information set forth in the expert reports and deposition transcripts
 2   primarily relates to the design, manufacture, assembly, and use of Chart’s products. The emails
 3   contain sensitive information regarding Chart’s internal operations, policies, distributors, and end
 4   users. Additionally, the emails also contain information regarding specific purchase orders and
 5   warranty requests.
 6          Compelling cause exists for sealing the documents set forth in the Ringel Declaration in
 7   Support of this Amended Motion. See Nixon, 435 U.S. at 597. The documents sought to be sealed
 8   contain the confidential, proprietary information of Chart, such as the design, manufacture,
 9   assembly, and operation of Chart’s cryogenic tanks and TEC 3000 controller; Chart’s internal
10   operations and customer support; and Chart’s distributors and end users. This information is not
11   publicly available and Chart makes every effort in the ordinary course of business to keep this
12   information confidential. Chart operates its business in highly competitive market and the release
13   of the information related to Chart’s design and manufacturing processes could potentially be used
14   by Chart’s competitors to its detriment. Moreover, disclosure of commercially sensitive business
15   information set forth in the emails would allow potential competitors to gain insight into how Chart
16   conducts its operations and business relationships such that its business could be significantly and
17   irreparably harmed.
18          Pursuant to Civil Local Rule 79-5(d)(1), the following attachments accompany this
19   motion:
20          1. The Declaration of Kevin M. Ringel in Support of Chart’s Amended Administrative
21              Motion to Seal;
22          2. A proposed order that lists each document and portion thereof sought to be sealed;
23          3. Redacted and unredacted versions of the exhibits to the Declaration of Amy M.
24              Zeman in Support of Plaintiffs’ Motion to Exclude Chart’s Experts;
25          4. Redacted and unredacted versions of the exhibits to the Declaration of Kevin M.
26              Ringel in Support of Chart’s Motion for Summary Judgment;
27          5. Redacted and unredacted versions of the exhibits to the Declaration of Kevin M.
28              Ringel in Support of Chart’s Motion to Exclude Kasbekar and Wininger;


                                                      5              CHART’S AMENDED ADMIN. MOT.
                                                                               TO FILE UNDER SEAL
                                                                                  3:18-CV-01586-JSC
            Case 3:18-cv-01586-JSC Document 705 Filed 03/01/21 Page 7 of 8




 1        6. Redacted and unredacted versions of the exhibits to the Declaration of Kevin M.
 2            Ringel in Opposition to Plaintiffs’ Motion to Exclude Chart’s Experts; and
 3        7. Redacted and unredacted versions of the exhibits to the Declaration of Amy M.
 4            Zeman in Opposition to Chart’s Motions to Exclude Kasbekar, Wininger, and Grill
 5            and to Motion for Summary Judgment.
 6   Dated: March 1, 2021                      Respectfully submitted,
 7
                                               By: /s/ _Kevin M. Ringel_____________
 8                                            John J. Duffy (SB No. 6224834)
                                              Kevin M. Ringel (SB No. 6308106)
 9                                            Margaret C. Redshaw (SB No. 6327480)
                                              SWANSON, MARTIN & BELL, LLP
10
                                              330 N Wabash, Suite 3300
11                                            Chicago, Illinois 60611
                                              Tel: (312) 321-9100; Fax: (312) 321-0990
12                                            jduffy@smbtrials.com
13                                            kringel@smbtrials.com
                                              mredshaw@smbtrials.com
14
                                               Marc G. Cowden (SB No. 169391)
15                                             Adam Stoddard (SB No. 272691)
16                                             SHEUERMAN, MARTINI, TABARI, ZENERE
                                               & GARVIN
17                                             1033 Willow Street
                                               San Jose, California 95125
18                                             Tel: (408) 288-9700; Fax: (408) 295-9900
19                                             mcowden@smtlaw.com
                                               astoddard@smtlaw.com
20
                                               Counsel for Defendant Chart, Inc.
21
22
23
24
25
26
27
28


                                                   6             CHART’S AMENDED ADMIN. MOT.
                                                                           TO FILE UNDER SEAL
                                                                              3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 705 Filed 03/01/21 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on March 1, 2021 I electronically filed the foregoing document using
 3
     the CM/ECF system, which will send notification of such filing to all counsel of record
 4
     registered in the CM/ECF system.
 5
 6
      Dated: March 1, 2021                       Respectfully submitted,
 7
 8                                               By: /s/ _Margaret C. Redshaw_______________
 9                                               John J. Duffy (SB No. 6224834)
10                                               Kevin M. Ringel (SB No. 6308106)
                                                 Margaret C. Redshaw (SB No. 6327480)
11                                               SWANSON, MARTIN & BELL, LLP
                                                 330 N Wabash, Suite 3300
12                                               Chicago, Illinois 60611
13                                               Tel: (312) 321-9100; Fax: (312) 321-0990
                                                 jduffy@smbtrials.com
14                                               kringel@smbtrials.com
                                                 mredshaw@smbtrials.com
15
16                                               Marc G. Cowden (SB No. 169391)
                                                 Adam Stoddard (SB No. 272691)
17                                               SHEUERMAN, MARTINI, TABARI, ZENERE
                                                 & GARVIN
18                                               1033 Willow Street
19                                               San Jose, California 95125
                                                 Tel: (408) 288-9700; Fax: (408) 295-9900
20                                               mcowden@smtlaw.com
                                                 astoddard@smtlaw.com
21
22                                               Counsel for Defendant Chart, Inc.

23
24
25
26
27
28


                                                                    CHART’S AMENDED ADMIN. MOT.
                                                                              TO FILE UNDER SEAL
                                                                                 3:18-CV-01586-JSC
